DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 3,760,061.
	The claims in this U. S. Pat. 3,760,061 describe a method for removing sulfur dioxide out of a gas by contacting this sulfur dioxide-containing gas w/ a sulfuric acid solution (that incidentally also contains hydrogen peroxide and peroxy acids of sulfur).  The sulfur dioxide reacts w/ and removes the hydrogen peroxide and also the peroxy acids of sulfur out of the sulfuric acid solution (please also note col. 2 lns. 10-12 in this U. S. Pat. 3,760,061).  The sulfuric acid to be treated has a concentration that may range from 0 to 99 percent (please also note col. 1 ln. 65 to col. 2 ln. 2 in this U. S. Pat. 3,760,061).  The concentration of sulfur dioxide in the sulfur dioxide-containing gas may range from 5,000 ppm to an even larger concentration (please also note col. 4 lns. 10-11 in this U. S. Pat. 3,760,061).  Col. 4 lns. 18-20 in this U. S. Pat. 3,760,061 also seems to report that liquid effluent (evidently, emitted from this contacting stage) may be re-cycled back into the contacting stage.
	Thus, the discussed portions of this U. S. Pat. 3,760,061 reasonably seem to meet at least a portion of the Applicant’s independent claim 1 as well as at least a portion of the Applicants’ dependent claims 3, 4 and 6.
	The difference between the Applicants’ claims and this U. S. Pat. 3,760,061 is that the Applicant’s independent claim 1 also calls for the use of a “drying tower” to treat the sulfuric acid (and such use of “drying towers” do not appear to be explicitly mentioned in at least the claims set forth in this U. S. Pat. 3,760,061).
Col. 1 ln. 15 in this U. S. Pat. 3,760,061 seems to at least suggest that sulfur dioxide may be contacted in an absorption tower under “dry” conditions.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed to have modified the process discussed in this U. S. Pat. 3,760,061 by preferentially conducting the contact between the sulfur dioxide-containing gas and the sulfuric acid in a “drying tower” (as embraced in the scope of at least the Applicant’s independent claim 1) because the disclosure set forth in col. 1 ln. 15 in this U. S. Pat. 3,760,061 fairly suggests such “dry sorption” of the sulfur dioxide-containing gas.
	The difference between the Applicants’ claims and this U. S. Pat. 3,760,061 is that the Applicants’ dependent claims 3, 4 and 6 also recite certain chemical process parameters (such as concentrations) that do not appear to be explicitly recited in this U. S. Pat. 3,760,061, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed because it is “reasonably expected” that at least an obvious variation of the same process for treating what appears to be the same sulfuric acid w/ the same sulfur dioxide-containing gas to remove the same peroxide and peroxy acid compounds to the same extent would inevitably operate w/ at least an obvious variation of the same claimed chemical process parameters (to include at least the concentrations mentioned in the Applicants’ dependent claims 3, 4 and 6), and such “reasonable expectations” are evidence of prima facie obviousness: please note the discussion of the In re Merck & Co., Inc. 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) court decision set forth in section 2143.02(I) in the MPEP.
	The difference between the Applicants’ claims and this U. S. Pat. 3,760,061 is that the Applicant’s dependent claim 2 also describes the nature of the spent acid as being “Piranha acid” (whereas this explicit descriptor is absent in the description of the acid used in U. S. Pat. 3,760,061 set forth in at least col. 1 lns. 42-46 in this U. S. Pat. 3,760,061), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed because the result of applying the technique described in U. S. Pat. 3,760,061 to treat any acid (to include the Applicant’s claimed “piranha acid” mentioned in the Applicant’s dependent claim 2) that contains at least some of the same sulfuric acid, peroxy acids, etc. mentioned in at least the Applicant’s independent claim 1 and also in col. 1 lns. 42-46 in this U. S. Pat. 3,760,061 would have been expected to be “predictably” successful, and such “predictable results” are evidence of prima facie obviousness: please note the discussion of the KSR International Co., vs. Teleflex Inc., 550, 82 USPQ2d 1385, 1395 (2007) court decision set forth in section 2143.02 in the MPEP.

Allowable Subject Matter
The Applicant’s dependent claim 5 has been allowed over the teachings provided in this U. S. Pat. 3,760,061 because this U. S. Pat. 3,760,061 does not reasonably teach or suggest the Applicant’s claimed step of catalytically converting the sulfur dioxide into sulfur trioxide, and absorbing this sulfur trioxide in a sulfuric acid stream (as set forth in the Applicant’s dependent claim 5).

References Made of Record
The search of the U. S. examiner did not produce any more references that are more relevant to the Applicants’ claims than those references cited and provided in the Applicant’s IDS.  Hence, no PTO-892 forms are being supplied w/ this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736